UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): February 22, 2011 CRACKER BARREL OLD COUNTRY STORE, INC. Tennessee 0-25225 62-1749513 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 305 Hartmann Drive, Lebanon, Tennessee 37087 (615) 444-5533 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On February 22, 2011, Cracker Barrel Old Country Store, Inc. issued the press release that is furnished as Exhibit 99.1 to this Current Report on Form 8-K, which by this reference is incorporated herein as if copied verbatim, with respect to fiscal 2011 second quarter results and the outlook for fiscal 2011. Item 7.01.Regulation FD Disclosure. The information set forth in Item 2.02 above is incorporated by reference as if fully set forth herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. See Exhibit Index immediately following signature page. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 22, 2011 CRACKER BARREL OLD COUNTRY STORE, INC. By: /s/ Lawrence E. Hyatt Name: Lawrence E. Hyatt Title: Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release issued by Cracker Barrel Old Country Store, Inc. dated February 22, 2011 (furnished only)
